DYKMAN", J.,
(dissenting.) This is an application for a new trial upon exceptions directed to be heard in the first instance at the general term. The action was brought by the plaintiff, as receiver, to recover from the defendant damages for a breach of a contract of sale in failing to complete a purchase of certain personal property. The plaintiff was appointed receiver of the Casey Machine & Supply Company by the court of chancery of New Jersey in December, 1890. That company was a New Jersey corporation, but, as its property was partly in the state of New York, the plaintiff was appointed receiver in this state of the same company, in January, 1891. The property in New York was sold twice at public auction previous to the sale to the defendant, and both purchasers failed to consummate the sale. At the third sale the property was struck down to the defendant upon his bid of $20,000, but he was not prepared to pay the 10 per cent, according to the terms of sale, and the property was thereupon set up and sold again for $11,700. This action is for the recovery of the difference between the two bids. The complaint was dismissed at the circuit, and the exception of the plaintiff thereto was directed to be heard at the general term in the first instance.
"Whether the sale is to be considered a judicial sale or not, it was made upon certain written conditions, under which the defendant made his bid, and to which he thereby gave his assent. Among other conditions were these:
“The terms of sale will be ten per cent, cash on the day of sale, and the balance in twenty days thereafter, provided the sale shall have been then confirmed by the chancellor, and, if not, then when so confirmed by him. In case of the confirmation of the sale by the chancellor, if the purchaser or purchasers shall not attend to complete their purchase by the payment of the money, the bid and the amount paid thereon will be forfeited to the receiver, and the receiver will, at his option, hold the purchaser for the amount of his bid, or resell the property, holding the purchaser for the expense of the resale and any loss which may occur by reason of the property, or any part thereof, bringing a smaller price or smaller prices than the bid of the purchaser so in default.”
"When the property was struck down to the defendant he became the purchaser thereof under the terms of sale, and such terms became a contract between him and the plaintiff, and he was under legal obligation to perform the same. If he had complied with the terms of sale, and paid 10 per cent, of his bid, then the sale would have been complete, and the title to the property would have passed to him, subject only to the contingency of the confirmation of the *391sale by the court. In that respect the defendant submitted himself to the jurisdiction of the court when he became the purchaser at the sale.- In this view the statute of frauds is not an important factor in the case, for, if the defendant had paid the 10 per cent, as he undertook to do, that would have rescued the case from the statute, and no writing would have been essential.' It must be borne in mind that this action is not for the enforcement of the contract to purchase, but for damages for a breach of the contract. The breach was complete, and the liability of the defendant was incurred, when he failed to pay the 10 per cent., and that was payable at the time of the sale.
So far we have been considering the liability of the defendant under the terms of sale alone, but we think the sale made by the plaintiff was a judicial sale. It was made by an officer of the court, under specific directions, and was subject to the approval of the court. The whole proceeding from commencement to end was unde? (he direction of the court, and was judicial in its character throughout. Such sales are not within the mischief contemplated' by the statute of frauds, and do not fall within its provisions. In any view, therefore, we think the sale to the defendant was valid, and imposed upon him the obligation to complete the same, and, as he failed so to do, he became liable for the damages resulting from his failure so to do. ' The exception should therefore prevail, and a new trial should be granted, with costs to abide the event.